McCORD, Circuit Judge
(dissenting).
I have no quarrel with the opinion of my brothers in this case. In a clear and logical manner the opinion succinctly states the law as I think it should be applied in cases of this kind where jurisdiction of the federal court is invoked by reason of the diversity of citizenship of the parties. , However, the language and implication of the Supreme Court opinions in the Rowan & Nichols case have given rise to no little doubt and confusion as to the proper method of disposing of cases involving the conservation laws of a state. In Sun Oil Company v. Burford, 5 Cir., 124 F.2d 467, 469, a conservation case involving an order of the Railroad Commission of Texas, jurisdiction was alleged to exist both because of diversity of citizenship and the presence of a federal question. In disposing of the case this court, in an opinion by Judge Dawkins, said that “in this matter of enforcing the conservation laws of a State with respect to its natural resources, the Supreme Court appears to have set a precedent and made a distinction in which, if not expressly, at least by implication, they have said all issues other than questions under the Federal Constitution should be relegated to the State court, as was found by the court below.” I think that this recent opinion in the Sun Oil Company case should be adhered to, and that we should not change face and position until the Supreme Court has considered the point and finally clarified the issue.
I respectfully dissent.